Title: To George Washington from Major General William Heath, 2 August 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandavilles [Dutchess County, N.Y.]August 2nd 1779
        
        General Parsons informs me that a number of recruits for the Connecticut Regts are rendezvousing at Fairfield and requests that Colo. Durkee may go down to muster them and a Subaltern from each Brigade to receive them and march them up. his desire for Colo. Durkees being appointed to this Business is the assurance that the recruits will be critically examined and Such as are unfit for the Service rejected another reason is his being rather infirm. Colo. Durkee however is at present President of a General Court Martial of the Line will your Excellency please to release him from the Court Martial and order him on the beforementioned duty. I have ordered the Two Subalterns to repair to Fairfield. I have the honor to be very respectfully your Excellencys most obedient Servt
        
          W. Heath
        
      